Citation Nr: 1427324	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-43 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A January 2009 rating decision granted service connection for PTSD and assigned an initial noncompensable rating, effective July 3, 2008.  An August 2010 rating decision increased the initial rating for PTSD to 30 percent, effective July 3, 2008.  The Veteran perfected a timely appeal.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, this issue remains on appeal.

A June 2013 rating decision continued a previously assigned 10 percent rating for degenerative joint disease of the lumbar spine and denied entitlement to a TDIU.

The Veteran testified at a video conference hearing before the undersigned in March 2014; a transcript of the hearing is of record.

The issues of entitlement to special monthly compensation for loss of use of a creative organ and service connection with a separate compensable rating for a urinary disorder claimed as voiding dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the evidence of record and finds that additional development is required.

In written correspondence and during the March 2014 hearing, the Veteran raised concerns about the September 2008 VA examination.  The AOJ should arrange for the Veteran to be examined by a VA psychiatrist at the Murfreesboro or Nashville VA Medical Center (VAMC) to evaluate the severity of his PTSD disability.

In a June 2013 rating decision, the RO denied entitlement to an increased rating for a low back disability and denied a TDIU.  In August 2013 correspondence, the Veteran expressed disagreement with the denial of those claims.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to these issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new VA PTSD examination with a psychiatrist at either the Murfreesboro VAMC or the Nashville VAMC to determine the current level of severity of his PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the psychiatrist in conjunction with the examination.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.

The VA psychiatrist should also comment on the effect of the Veteran's current PTSD symptomatology on his employability.

2.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the August 2013 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issues of entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine and a TDIU, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.  Thereafter, if a timely substantive appeal is filed, the case should be returned to the Board for appellate review.

3.  After completion of the above action, the AOJ should readjudicate the claim for an increased initial rating for PTSD.  If the benefit sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



